 

Exhibit 10.1

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

(As amended and restated April 24, 2013)

 

1.         Purpose; Program Renewal.  The purpose of the TCF Financial Incentive
Stock Program (the “Program”) is to attract and retain outstanding individuals
as officers and other employees of TCF Financial Corporation (the “Company”) and
its subsidiaries, and to furnish incentives to such persons by providing such
persons opportunities to acquire common shares of the Company, par value $.01
per share (the “Common Shares”), or monetary payments based on the value of such
shares or the financial performance of the Company, or both, on advantageous
terms as herein provided (the “Benefits”).

 

This Program is a renewal of the TCF Financial 1995 Incentive Stock Program (the
“Prior Program”).

 

2.         Administration.  The Program will be administered by a committee (the
“Committee”) of at least two persons which shall be either the Compensation
Committee of the Board of Directors of the Company or such other committee
comprised entirely of “disinterested persons” as defined in Rule 16b-3 of the
Securities and Exchange Commission and “independent directors” as defined under
the rules of the New York Stock Exchange as the Board of Directors may from time
to time designate.  In addition, if necessary for purposes of Section 162(m) of
the Internal Revenue Code of 1986, as amended (the “Code”), membership on the
Committee shall be limited to individuals who qualify as “outside directors”
under that Section.  The Committee shall interpret the Program, prescribe, amend
and rescind rules and regulations relating thereto, and make all other
determinations necessary or advisable for the administration of the Program.  A
majority of the members of the Committee shall constitute a quorum, and all
determinations of the Committee shall be made by a majority of its members.  Any
determination of the Committee under the Program may be made without notice of
meeting of the Committee by a writing signed by a majority of the Committee
members.

 

3.         Participants.   Participants in the Program will consist of such
officers and other employees of the Company and its subsidiaries as the
Committee in its sole discretion may designate from time to time to receive
Benefits hereunder.  The Committee’s designation of a participant in any year
shall not require the Committee to designate such person to receive a Benefit in
any other year.  The Committee shall consider such factors as it deems pertinent
in selecting participants and in determining the type and amount of their
respective Benefits, including without limitation (i) the financial condition of
the Company; (ii) anticipated profits for the current or future years;
(iii) contributions of participants to the profitability and development of the
Company; and (iv) other compensation provided to participants.

 

4.         Types of Benefits.  Benefits under the Program may be granted in any
one or a combination of (a) Incentive Stock Options; (b) Non-qualified Stock
Options; (c) Stock Appreciation Rights; (d) Restricted Stock Awards; and
(e) Performance Units or Performance Stock, all as described below and pursuant
to the Plans set forth in paragraphs 6-10 hereof.  Notwithstanding the
foregoing, the Committee may not award more than 800,000 shares in the aggregate
in the form of Incentive Stock Options, Non-qualified Stock Options and Stock
Appreciation Rights combined in any one calendar year to any individual
participant, and the Committee may not award more than 700,000 shares of
Performance Stock in any one calendar year to any individual participant.  The
Committee may not award monetary value of Performance Units greater than two
percent (2%) of the Corporation’s net income (as defined below) to the Chief
Executive Officer in any one calendar year, or one percent (1%) of the

 

1


 

Corporation’s net income (as defined below) in any one calendar year to any
other individual participant, in each case reduced by the monetary value of any
cash awards under the TCF Performance-Based Compensation Policy.  Any Benefits
awarded under the Program shall be evidenced by a written agreement (an “Award
Agreement”) containing such terms and conditions as the Committee may determine,
including but not limited to vesting of Benefits.

 

5.         Shares Reserved Under the Program.  Subject to adjustment under
paragraph 17, hereby reserved for issuance under the Program are 15,986,032
shares.  If there is a lapse, expiration, termination or cancellation of any
Benefit granted hereunder or under the Prior Program without the issuance of
unrestricted Common Shares or payment of cash thereunder, the shares subject to
or reserved for such Benefit may again be used for new options, rights or awards
of any sort authorized under this Program.

 

6.         Incentive Stock Option Plan.  Incentive Stock Options will consist of
options to purchase Common Shares at purchase prices not less than one hundred
percent (100%) of the Fair Market Value (as defined in paragraph 16 below) of
such Common Shares on the date of grant.  Incentive Stock Options will not be
exercisable more than ten (10) years after the date of grant.  In the event of
termination of employment for any reason other than retirement, disability or
death, the right of the optionee to exercise an Incentive Stock Option shall
terminate upon the earlier of the end of the original term of the option or
three (3) months after the optionee’s last day of work for the Company and its
subsidiaries.  If the optionee should die within three (3) months after
termination of employment for any reason other than retirement or disability,
the right of his or her successor-in-interest to exercise an Incentive Stock
Option shall terminate upon the earlier of the end of the original term of the
option or three (3) months after the date of such death.  In the event of
termination of employment due to retirement or disability, or if the optionee
should die while employed, the right of the optionee or his or her successor in
interest to exercise an Incentive Stock Option shall terminate upon the earlier
of the end of the original term of the option or twelve (12) months after the
date of such retirement, disability or death.  If the optionee should die within
twelve (12) months after termination of employment due to retirement or
disability, the right of his or her successor-in-interest to exercise an
Incentive Stock Option shall terminate upon the later of twelve (12) months
after the date of such retirement or disability or three (3) months after the
date of such death, but not later than the end of the original term of the
option.  The aggregate fair market value (determined as of the time the Option
is granted) of the Common Shares with respect to which Incentive Stock Options
are exercisable for the first time by any individual during any calendar year
(under all option plans of the Company and its subsidiaries) shall not exceed
$100,000.  An Incentive Stock Option granted to a participant who is subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Securities
Exchange Act”), may be exercised only after six (6) months from its grant date
(unless otherwise permitted under Rule 16b-3 of the Securities and Exchange
Commission).

 

7.         Non-qualified Stock Option Plan.  Non-qualified Stock Options will
consist of options to purchase Common Shares at purchase prices not less than
one hundred percent (100%) of the Fair Market Value of such Common Shares on the
date of grant.  Non-qualified Stock Options will be exercisable over not more
than ten (10) years after the date of grant.  Unless otherwise provided in the
applicable Award Agreement, in the event of termination of employment for any
reason other than retirement, disability or death, the right of the optionee to
exercise a Non-qualified Stock Option shall terminate upon the earlier of the
end of the original term of the option or three (3) months after the optionee’s
last day of work for the Company and its

 

2


 

subsidiaries.  Unless otherwise provided in the applicable Award Agreement, if
the optionee should die within three (3) months after termination of employment
for any reason other than retirement or disability, the right of his or her
successor-in-interest to exercise a Non-qualified Stock Option shall terminate
upon the earlier of the end of the original term of the option or three
(3) months after the date of such death.  Unless otherwise provided in the
applicable Award Agreement, in the event of termination of employment due to
retirement or disability, or if the optionee should die while employed, the
right of the optionee or his or her successor-in-interest to exercise a
Non-qualified Stock Option shall terminate upon the earlier of the end of the
original term of the option or twelve (12) months after the date of such
retirement, disability or death.  Unless otherwise provided in the applicable
Award Agreement, if the optionee should die within twelve (12) months after
termination of employment due to retirement or disability, the right of his or
her successor-in-interest to exercise a Non-qualified Stock Option shall
terminate upon the later of twelve (12) months after the date of such retirement
or disability or three (3) months after the date of such death, but not later
than the end of the original term of the option.  A Non-qualified Stock Option
granted to a participant who is subject to Section 16 of the Securities Exchange
Act may be exercised only after six (6) months from its grant date (unless
otherwise permitted under Rule 16b-3 of the Securities and Exchange Commission).

 

8.         Stock Appreciation Rights Plan.  The Committee may, in its
discretion, grant a Stock Appreciation Right to the holder of any Stock Option
granted hereunder or under the Prior Stock Option Programs.  Such Stock
Appreciation Rights shall be subject to such terms and conditions consistent
with the Program as the Committee shall impose from time to time, including the
following:

 

(a)        A Stock Appreciation Right may be granted with respect to a Stock
Option at the time of its grant or at any time thereafter.

 

(b)        Subject to paragraph 8(d) below, Stock Appreciation Rights will
permit the holder to surrender any related Stock Option or portion thereof which
is then exercisable and to elect to receive in exchange therefor cash in an
amount equal to:

 

(i)         The excess of the Fair Market Value on the date of such election of
one Common Share over the option price multiplied by

 

(ii)        The number of shares covered by such option or portion thereof which
is so surrendered.

 

(c)     A Stock Appreciation Right granted to a participant who is subject to
Section 16 of the Securities Exchange Act may be exercised only after six
(6) months from its grant date (unless otherwise permitted under Rule 16b-3 of
the Securities and Exchange Commission).

 

(d)    The Committee shall have the discretion to satisfy a participant’s right
to receive the amount of cash determined under subparagraph (b) hereof, in whole
or in part, by the delivery of Common Shares valued as of the date of the
participant’s election.

 

(e)     In the event of the exercise of a Stock Appreciation Right, the number
of shares reserved for issuance hereunder shall be reduced by the number of
shares covered by the Stock Option or portion thereof surrendered.

 

9.         Restricted Stock Awards Plan.  Restricted Stock Awards will consist
of Common Shares transferred to participants without other payment therefor as
additional compensation for their services to the Company or one of its
subsidiaries.  Restricted Stock Awards shall be subject to such terms and
conditions as the Committee determines appropriate including, without

 

3


 

limitation, restrictions on the sale or other disposition of such shares and
rights of the Company to reacquire such shares upon termination of the
participant’s employment within specified periods.  Subject to such other
restrictions as are imposed by the Committee, the Common Shares covered by a
Restricted Stock Award granted to a participant who is subject to Section 16 of
the Securities Exchange Act may be sold or otherwise disposed of only after six
(6) months from the grant date of the award (unless otherwise permitted under
Rule 16b-3 of the Securities and Exchange Commission).

 

10.       Performance Units Plan

 

(I)        Performance Units shall consist of monetary units granted to
participants which may be earned in whole or in part if the Company achieves
certain goals established by the Committee over a designated period of time, but
not in any event more than five (5) years. The goals established by the
Committee may use any of the following business criteria: Net Income, Return on
Average Assets (“ROA”), Business Unit ROA, Return on Average Equity (“ROE”),
Return on Average Common Equity (“ROCE”), Business Unit ROE, Business Unit ROCE,
Return on Tangible Equity (“ROTE”), Business Unit ROTE, Earnings Per Share
(“EPS”) or Cash EPS, as defined below.  In the event the minimum corporate goal
established by the Committee is not achieved at the conclusion of a period, no
amount shall be paid to or vested in the participant.  In the event the maximum
corporate goal is achieved, one hundred percent (100%) of the monetary value of
the Performance Units shall be paid to or vested in the participants, unless the
Committee in its discretion elects to reduce the amount of the payment.  Partial
achievement of the maximum goal may result in a payment or vesting corresponding
to the degree of achievement.  Payment of an award earned may be in cash or in
Common Shares (valued as of the date on which certificates for such Common
Shares are issued to the participant) or in a combination of both, and may be
made when earned, or vested and deferred, as the Committee in its sole
discretion determines.  Deferred awards shall earn interest on the terms and at
a rate determined by the Committee.  The number of shares reserved for issuance
hereunder shall be reduced by the largest whole number obtained by dividing the
monetary value of the units at the commencement of the performance period by the
Fair Market Value of a Common Share at such time, provided that such number of
shares may again become available for issuance under this Program as is provided
in paragraph 5 hereof.

 

(II)       Performance Stock awards are intended to qualify as performance-based
compensation for purposes of Code section 162(m).  Performance Stock shall
consist of common shares granted to participants which may be vested in whole or
in part if the Company achieves certain goals established by the Committee over
a designated period of time, but not in any event more than ten (10) years.  The
goals established by the Committee may use any of the following business
criteria: Net Income, Return on Average Assets (“ROA”), Business Unit ROA,
Return on Average Equity (“ROE”), Return on Average Common Equity (“ROCE”),
Business Unit ROE, Business Unit ROCE, Return on Tangible Equity (“ROTE”),
Business Unit ROTE, Earnings Per Share (“EPS”), Cash EPS, Pre-tax Pre-provision
Profit, Pre-tax Pre-provision Return on Assets, Non-Performing Assets or
Provision for Loan Losses, as defined below:

 

(a)        The term “Net Income” shall mean the Corporation’s or Business Unit’s
after-tax net income for the applicable Performance Period as reported in the
Corporation’s or Business Unit’s consolidated financial statements, adjusted to
eliminate the effect of the following: (1) in the event a significant merger or

 

4


 

acquisition is made effective during the Performance Period, the effect on
operations attributable to such acquisition with respect to the portion of the
Performance Period following the effective date of such merger or acquisition;
(2) losses resulting from discontinued operations; (3) extraordinary gains or
losses; (4) the cumulative effect of changes in generally accepted accounting
principles (“GAAP”);  and (5) any other unusual, non-recurring gain or loss
which is separately identified and quantified in the Corporation’s or Business
Unit’s financial statements in accordance with GAAP (any reference herein to the
Corporation’s financial statements shall be deemed to include any footnotes
thereto as well as management’s discussion and analysis).  Notwithstanding the
foregoing, in determining the Corporation’s Net Income for a Performance Period
the Committee may from time to time in its discretion disregard any one or more,
or all, of the foregoing adjustments (1) - (5) provided that the effect of doing
so would be to reduce the amount of incentive payable to a Covered Executive
Officer for such Performance Period.

 

(b)        The term “Performance Period” shall mean a calendar year, commencing
January 1 and ending December 31 or such other period as designated by the
Committee which is permissible under the Code and Regulations, including but not
limited to calendar quarter(s) or multiple years.

 

(c)        The term “Return on Average Equity” shall mean the Net Income of the
Corporation, less dividends on preferred stock held by an unaffiliated third
party, divided by the Corporation’s Average Total Common Equity (adjusted to
eliminate net unrealized gains or losses on assets available for sale resulting
from ASC 320, formerly SFAS 115) for the Performance Period.

 

(d)       The term “Return on Average Common Equity” shall mean the Net Income
available to common stockholders of the Corporation, divided by the
Corporation’s Average Total Common Equity for the Performance Period.

 

(e)        The term “Return on Average Assets” shall mean the Net Income of the
Corporation before income (loss) attributable to non-controlling interests,
divided by the Corporation’s average total assets for the Performance Period.

 

(f)        The term “Business Unit ROA” means the Net Income before income
(loss) attributable to non-controlling interests of a Business Unit or
subsidiary managed by a Covered Executive Officer, divided by the Business
Unit’s or subsidiary’s average total assets for the Performance Period.

 

(g)        The term “Business Unit ROE” means the Net Income of a business unit
or subsidiary managed by a Covered Executive Officer, less dividends on
preferred stock held by an unaffiliated third party, divided by the business
unit’s or subsidiary’s Average Total Common Equity.

 

(h)        The term “Business Unit ROCE” means the Net Income of a business unit
or subsidiary managed by a Covered Executive Officer, divided by the business
unit’s or subsidiary’s Average Total Common Equity.

 

(i)         The term “Return on Tangible Equity” shall mean the Net Income
available to common stockholders of the Corporation plus the after tax effects
of amortization or other adjustments to intangible assets acquired in business

 

5


 

combinations, divided by the Corporation’s Average Total Common Equity adjusted
to reduce common equity by the average amount of intangible assets for the
Performance Period.

 

(j)         The term “Business Unit Return on Tangible Equity” means the Net
Income of a business unit or subsidiary managed by a Covered Executive Officer,
plus the after tax effects of amortization or other adjustments to intangible
assets acquired in business combinations, divided by the business unit’s or
subsidiary’s Average Total Common Equity adjusted to reduce common equity by the
average amount of intangible assets for the Performance Period.

 

(k)        The term “Earnings Per Share” shall mean the Net Income available to
common stockholders of the Corporation divided by the Corporation’s weighted
average common and common equivalent shares outstanding, as determined for
purposes of calculating the Corporation’s basic or diluted (whichever the
Committee shall designate at the time it establishes the goal) earnings per
share under GAAP (as adjusted to eliminate the effect of shares issued in
mergers or acquisitions identified in Sections 4.(a)(1) and (2) above where
those Sections also resulted in adjustments to Net Income) for the Performance
Period.

 

(l)         The term “Average Total Common Equity” shall mean the common equity
of the Corporation or Business Unit, adjusted to eliminate the effect of mergers
or acquisitions completed during the Performance Period where those mergers or
acquisitions resulted in adjustments to Net Income under Sections (a)(1),
(a)(2), or (a)(3) above.

 

(m)       The term “Cash Earnings per Share” shall mean Earnings per Share, as
further adjusted to eliminate the after-tax impact of the amortization and other
adjustments to goodwill and other intangible assets acquired in business
combinations.

 

(n)        The term “Pre-tax Pre-provision Profit” shall mean the Corporation’s
total revenue less total non-interest expense during the applicable Performance
Period.

 

(o)        The term “Pre-tax Pre-provision Return on Assets” shall mean the
Pre-tax Pre-provision Profit of the Corporation, divided by the Corporation’s
average total assets for the Performance Period.

 

(p)        The term “Non-Performing Assets” shall mean the Corporation’s total
non-accrual loans, accruing loans and leases 60 days or more past due and other
real estate owned during the applicable Performance Period.

 

(q)        The term “Provision for Loan Losses” shall mean the expense or change
against the Corporation’s current earnings for probable loan or lease losses
incurred in the portfolio during the applicable Performance Period.

 

The Committee shall establish the goal(s) for each award of Performance Units or
Performance Stock in writing on or before the last date permitted under
Section 162(m) of the Code.  The Committee shall also select the employees to
whom the Performance Stock shall be awarded, who shall all be “key employees” as
determined by the Committee.  The Committee shall also establish in objective
terms the method for computing the number of shares vested to the employee if
the goal is achieved.

 

6


 

The maximum amount or value of an incentive compensation award for any
Performance Period to the Chief Executive Officer shall not exceed two percent
(2%) of the Corporation’s Net Income for the Performance Period, reduced by any
cash performance-based award for the same Performance Period under the TCF
Performance-Based Compensation Policy.  The maximum amount or value of an
incentive compensation award for any Performance Period to any other Covered
Executive Officer shall not exceed one percent (1%) of the Corporation’s Net
Income for the Performance Period, reduced by any monetary performance unit
award for the same Performance Period under the TCF Performance-Based
Compensation Policy.

 

11.       Nontransferability.  Each Stock Option and Stock Appreciation Right
granted under this Program shall not be transferable other than by will or the
laws of descent and distribution, and shall be exercisable, during the
participant’s lifetime, only by the participant.  A participant’s interest in a
Performance Unit shall not be transferable until payment or delivery of the
award is made.  Notwithstanding the foregoing, the Committee may in its
discretion award Non-qualified Stock Options which are transferable at the
discretion of the participant to whom they are awarded.

 

12.       Other Provisions.  The award of any Benefit under the Program may also
be subject to other provisions (whether or not applicable to the Benefit awarded
to any other participant) as the Committee determines appropriate including,
without limitation, provisions for the purchase of Common Shares under Stock
Options under the Program in installments, provisions for the payment of the
purchase price of shares under Stock Options under the Program by delivery of
other Common Shares of the Company which have been owned for at least six months
having a then market value equal to the purchase price of such shares,
restrictions on resale or other disposition, such provisions as may be
appropriate to apply with federal or state securities laws and stock exchange
requirements and understandings or conditions as to the participant’s employment
in addition to those specifically provided for under the Program.

 

The Committee may, in its discretion, permit payment of the purchase price of
shares under Stock Options under the Program by delivery of a properly executed
exercise notice together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price.  To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.

 

The Committee may, in its discretion and subject to such rules as it may adopt,
permit a participant to pay all or a portion of the federal, state and local
taxes, including FICA withholding tax, arising in connection with the following
transactions:  (a) the exercise of a Non-qualified Stock Option; (b) the lapse
of restrictions on Common Shares received as a Restricted Stock Award; or
(c) the receipt or exercise of any other Benefit; by paying cash for such amount
or by electing (i) to have the Company withhold Common Shares, (ii) to tender
back Common Shares received in connection with such Benefit or (iii) to deliver
other previously acquired Common Shares of the Company, and, in each case,
having a Fair Market Value approximately equal to the amount to be withheld.

 

13.       Term  of  Program  and  Amendment,  Modification,  Cancellation  or 
Acceleration of  Benefits.  No Benefit shall be granted more than ten (10) years
after April 24, 2013, the date of the approval of this Program by the
stockholders; provided, however, that the terms and conditions applicable to any
Benefits granted prior to such date may at any time be amended, modified or
canceled by mutual agreement between the Committee and the participant or such
other persons as may then have an interest therein, so long as any amendment or
modification

 

7


 

does not increase the number of Common Shares issuable under this Program
without stockholder approval for such increase; and provided further, that the
Committee may, at any time and in its sole discretion, declare any or all Stock
Options and Stock Appreciation Rights then outstanding under this Program or the
Prior Program to be exercisable, any or all then outstanding Restricted Stock
awards (but not Performance Stock awards) to be vested, and any or all then
outstanding Performance Units to have been earned, whether or not such options,
rights, awards or units are then otherwise exercisable, vested or earned, unless
the Committee has provided otherwise in the Award Agreement evidencing the
Benefit awarded in order for the Benefit to qualify for special treatment under
Section 162(m) of the Code.

 

14.       No Further Awards Under Prior Program.  No options or other awards
shall be granted under the Prior Program on or after the date of stockholder
approval of this Program.

 

15.       Taxes.  The Company shall be entitled to withhold the amount of any
tax attributable to any amount payable or shares deliverable under this Program
after giving the person entitled to receive such amount or shares notice as far
in advance as practicable, and the Company may defer making payment or delivery
if any such tax may be pending unless and until indemnified to its satisfaction.
In no event shall the Company withhold any amount for the payment of tax in
excess of the minimum statutory withholding rates for Federal and state tax
purposes.

 

16.       Definitions.

 

Fair Market Value.  The term “Fair Market Value” of the Company’s Common Shares
means as of any applicable date the average of the high and low sales prices for
the Company’s Common Shares on such date, as reported on the New York Stock
Exchange or, if no such prices shall have been so reported on such date, on the
next preceding date upon which prices are so reported.

 

Subsidiary.  The term “subsidiary” for all purposes other than the Incentive
Stock Option Plan described in paragraph 6, shall mean any corporation,
partnership, joint venture or business trust, fifty percent (50%) or more of the
control of which is owned, directly or indirectly, by the Company.  For
Incentive Stock Option Plan purposes the term “subsidiary” shall be defined as
provided in Section 424(f) of the Code.

 

Change in Control.  A “Change in Control” shall be deemed to have occurred if:

 

(a)        any “person” as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities.  For
purposes of this clause (a), the term “beneficial owner” does not include any
employee benefit plan maintained by the Company that invests in the Company’s
voting securities; or

 

(b)        during any period of two (2) consecutive years (not including any
period prior to the date on which the Program was approved by the Company’s
Board of Directors) there shall cease to be a majority of the Board comprised as
follows:  individuals who at the beginning of such period constitute the Board
or new directors whose nomination for election by the Company’s stockholders was
approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved; or

 

8


 

(c)        the stockholders of the Company approve a merger or consolidation of
the Company with any other corporation, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) at least 70% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company’s assets; provided, however,
that no change in control will be deemed to have occurred if such merger,
consolidation, sale or disposition of assets, or liquidation is not subsequently
consummated.

 

Notwithstanding the foregoing, the Committee may provide a different definition
of Change in Control in the Award Agreement establishing the terms and
conditions of any award, provided that any such definition is not more generous
to the grantee under such Award Agreement than the foregoing definition.

 

Stock Options.  The term “Stock Options” shall mean Incentive Stock Options and
Non-qualified Stock Options under the Program and, if the context includes the
Prior Stock Option Programs, options granted under the Prior Stock Option
Programs.

 

Disability.  The term “disability” for all purposes of this Program shall be
determined by the Committee in such manner as the Committee deems equitable or
required by the applicable laws or regulations.

 

Retirement.  The term “retirement” for all purposes of the Program shall be
determined by the Committee in such manner as the Committee may deem equitable
or required by law.

 

17.       Adjustment Provisions.  If the Company shall at any time after
approval of this Program by the stockholders change the number of issued Common
Shares without new consideration to the Company (such as by reason of any
reorganization, recapitalization, stock split, combination or exchange of
shares, merger, consolidation or any change in the corporate  structure of TCF
Financial or in the Common Shares, or in the event of any issuance of preferred
stock or other change in the capital structure of TCF Financial which is
significant for purposes of this Agreement), the total number of shares reserved
for issuance under this Program, the maximum limit on awards to any person in
any year in paragraph 4 hereof, and the number of shares covered by each
outstanding Benefit shall be automatically adjusted so that the limitations, the
aggregate consideration payable to the Company, and the value of each such
Benefit shall not be changed.

 

Notwithstanding any other provision of this Program, and without affecting the
number of shares otherwise reserved or available hereunder, the Committee may
authorize the issuance or assumption of Benefits in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.

 

Unless otherwise provided in the applicable Award Agreement, subject to the six
month holding requirements of paragraphs 6, 7, 8(c) and 9 but notwithstanding
any other provision of this Program or the Prior Stock Option Programs, upon the
occurrence of a Change in Control:

 

(a)        All Stock Options then outstanding under this Program shall become
fully exercisable as of the date of the Change in Control, whether or not then
otherwise exercisable;

 

9


 

(b)        All Stock Appreciation Rights then outstanding shall become fully
exercisable as of the date of the Change in Control, whether or not then
otherwise exercisable;

 

(c)        All terms and conditions of all Restricted Stock Awards then
outstanding shall be deemed satisfied and all such Awards shall vest as of the
date of the Change in Control; and

 

(d)       All Performance Units then outstanding shall be deemed to have been
fully earned as determined by the Committee and to be immediately payable, in
cash, as of the date of the Change in Control and shall be paid within thirty
(30) days thereafter and all shares of Performance Stock then outstanding shall
be fully vested and immediately distributable in the form of shares of common
stock.

 

18.       Amendment and Termination of Program.  The Committee may amend this
Program from time to time or terminate this Program at any time, but no such
action shall reduce the then existing amount of any participant’s Benefit or
adversely change the terms and conditions thereof without the participant’s
consent, increase the number of authorized shares under this Program or cause a
performance-based award to fail to qualify under Code Section 162(m).  No
amendment of this Program shall result in any Committee member losing his or her
status as a “disinterested person” as defined in Rule 16b-3 of the Securities
and Exchange Commission with respect to any employee benefit plan of the Company
or result in the program losing its status as a protected plan under said
Rule 16b-3.

 

19.       Stockholder Approval.  The Program was originally adopted by the Board
of Directors and approved by stockholders in 1995.  The Program was renewed by
the Board of Directors and approved by stockholders in 2004  The Program was
amended and again renewed by the Board of Directors of the Company in
January 2013, subject to approval by the stockholders at the 2013 Annual Meeting
on April 24, 2013.  The amendments to the Program, including the renewal, shall
be null and void if stockholder approval is not obtained within twelve (12)
months of the adoption of the Program by the Board of Directors.

 

10